ALLOWABILITY NOTICE


Reply Under 37 CFR 1.111


The submission of the reply filed on 4/1/2022 to the non-final Office action of 1/7/2022 is acknowledged. Claims 1, 6, 7, and 10 are currently pending.

Reasons for Allowance

Claims 1, 6, 7, and 10 are allowed. 
The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the apparatus as recited in the amended independent claims 1 and 7, and at least in part, because claims 1 and 7 recite the limitations: “wherein the plurality of condensers are respectively arranged at different inner walls of the tank and connected in serial manner to form a polygonal structure surrounding a central area of the tank so that the plurality of condensers are not vertically overlapping with the at least one heat source being arranged at the central area of the tank”.
The aforementioned limitations in combination with all remaining limitations of claims 1 and 7, are believed to render said claims 1 and 7 and all claims depending therefrom allowable over the prior art of record, taken alone or in combination.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anatoly Vortman/
Primary Examiner Art Unit 2835